DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 09/01/2020. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 9,141,398 B2) in view of Meaney et al. (US 2014/0281325 A1).

For claim 1 Fujimoto teaches a communication system (see Fig. 1 “communication system 1”), comprising: 
a controller (see Fig. 1 and column 30 lines 7-16 “host controller 111”); 
a plurality of devices serially connected to the controller, each device having a different identifying address from each other device (see Fig. 1, column 30 lines 7-16 and column 30 lines 33-34 “devise 4-1 to 4-N are connect in series to the controller 111”); and 
a communication path connecting the controller to the plurality of devices in a loop (see Fig. 1 “a communication path from D0 connecting devices 4-1 to 4-N in a loop to D1”), the communication path configured to transmit a communication frame as a differential serial signal (see Fig. 1 “a communication path from D0 connecting devices 4-1 to 4-N in a loop to D1 configured to transmit a communication from D0 to D1” and column 2 lines 40-47 “system 1 in configured to process incoming frames as differential signaling” and Fig. 7, Fig. 8, Fig. 12, Fig. 21, and Fig. 31 “Frame Format”), 
wherein 
(see Fig. 1 “plurality of packets of plurality of devices 4-1 to 4-N”), and 
each device is configured to insert data into, and extract data from, a packet in the communication frame (see Fig. 1 “plurality of packet modifier (extracting and inserting data 10-1 to 10-N”).
Fujimoto does not exclusively teach a frame consists of plurality of packets.
However, Meaney teaches a memory subsystem 112 can transmit to MCU 106 a frame of packets and each frame can include one or more packets (see Meaney: paragraph 29). In addition, Meaney teaches a memory subsystem such as memory card or memory module are often connected via a pluggable to a system board (see Meaney: paragraph 2). In addition, Meaney teaches plurality of  differential serial signal paths between transmitter and receivers  and frame sizes of four bits and other frame sizes are supported(see Meaney: paragraph 50).
Thus, it would have to a person of ordinary skill in the art before effective filing date of claimed invention to use the teaching of Meaney in the initializing system of Fujimoto to use memory modules to handle frames carrying plurality of packets (see Meaney: paragraph 29).

For claim 13 Fujimoto in view of Meaney teaches a memory device, comprising: 
a communication interface circuitry configured to connect a communication path serially connecting a controller to a plurality of memory devices in a loop and transmit communication frames as a differential serial signal on the communication path (as discussed in claim 1), 
wherein each memory device in the plurality of memory devices having a different identifying address from each other memory device (see Fujimoto: Fig. 1 “device IDs 9-1 to 9-N”), 
each communication frame includes a plurality of packets, each packet in the plurality of packets having a fixed data length (as discussed in claim 1), and
 the communication interface circuitry is configured to insert data into, and extract data from, a packet in the communication frame (as discussed in claim 1).

For claim 20 Fujimoto in view of Meaney teaches a communication method, comprising: 
transmitting a communication frame as a differential serial signal from a controller on a communication path, the communication frame including a plurality of packets, each packet in the plurality of packets having a fixed data length, the communication path serially connecting the controller to a plurality of devices in a loop (as discussed in claim 1); and 
having a device of the plurality of devices insert data into, or extract data from, a packet in the communication frame received from the controller (as discussed in claim 1).

          For claim 2 Fujimoto in view of Meaney teaches the communication system, wherein each device is configured to insert data into, and extract data from, a first packet in the communication frame when a header included in the first packet includes an identifying address of the device as a transmission destination (see Fujimoto: Fig. 7 “Packet header includes destination address”).

          For claim 3 Fujimoto in view of Meaney teaches the communication system, wherein, each device is configured to insert data into a first packet in the communication frame when the first packet is a null packet and configured to change a header of the first packet to reflect the insertion of data into the first packet (see Fujimoto: Fig. 1 “packet modifiers” Fig. 8 “packet header is modified to include command No”, and Meaney: paragraph 59 “training logic issues a null packet”).

          For claim 9 Fujimoto in view of Meaney teaches the communication system, wherein each packet includes a header and a payload, and the header includes a first code word of information and an error correction code of the information (see Fujimoto: Fig. 7 “header and payload and boot code (code word) and Meany: paragraph 45 “error-correcting code (ECC)”) .

          For claim 11 Fujimoto in view of Meaney teaches the communication system, wherein the devices are memory devices and the controller is a memory controller (see Fujimoto: Fig.1, Fig. 16 “memory devices and memory controller”, column 30 lines 54 “removable memory cards” and as discussed in claim 1).

          For claim 12 Fujimoto in view of Meaney teaches the communication system, wherein the memory devices are each memory chips mounted on a common memory card (see Fujimoto: Fig. 16 “memory card”, column 30 line 5 “semiconductor chip portable devices”, and as discussed in claim 1).

          For claim 14 Fujimoto in view of Meaney teaches the memory device, wherein the communication interface is configured to insert data into, and extract data from, a first packet in the communication frame when a header included in the first packet includes an identifying address of the memory device as a transmission destination (as discussed in claim 2).

          For claim 15 Fujimoto in view of Meaney teaches the memory device, wherein the communication interface is configured to insert data into a first packet in the communication frame when the first packet is a null packet and configured to change a header of the first packet to reflect the insertion of data into the first packet (as discussed in claim 3).

          For claim 19 Fujimoto in view of Meaney teaches the memory device, wherein each packet includes a header and a payload, and the header includes a first code word of information and an error correction code of the information (as discussed in claim 9).

Allowable Subject Matter
5.	Claims 4-8, 10, and 16-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415